Citation Nr: 0208055	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  98-17 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral hearing loss, currently evaluated as 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran, who had active service from December 1944 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veteran's claim of 
entitlement to an increased evaluation for service-connected 
bilateral hearing loss, evaluated as 60 percent disabling.  
In January 2000, the Board remanded the claim for additional 
development.  


FINDING OF FACT

The veteran is shown to have level IX hearing in his left 
ear, and level IX hearing in his right ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.7 (2001); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. § 4.85, 4.86, Diagnostic Code 6100 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the September 1998 rating decision that the 
evidence did not show that he had met the relevant criteria 
for a higher rating for his hearing loss.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), informed the appellant of the evidence 
needed to substantiate his claim.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes the discussions in 
the rating decision, SOC and the SSOC informed the appellant 
of the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C. 
§ 5103A (West Supp. 2001).  The Board has determined that 
this claim may be adjudicated without further development.  
The RO has obtained VA treatment records, as well as service 
medical records from the National Personnel Records Center.  
In addition, the appellant has been afforded more than one VA 
examination for the disability in issue.  All other 
identified treatment records have either been obtained, or 
are unavailable.  The Board therefore finds that VA has done 
everything reasonably possible to assist him and that there 
is sufficient evidence of record to decide his claim 
properly.  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Turing to the merits of the claim, the Board first notes that 
during the pendency of this appeal, VA issued new regulations 
for evaluating diseases of the ears and other sense organs, 
effective June 10, 1999.  62 Fed. Reg. 25,202-25,210 (May 11, 
1999).  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where laws or regulations change after a claim 
has been filed or reopened and before administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies, unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
provide otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also Fischer v. West, 
11 Vet. App. 121 (1998).

Evaluations of hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  In order to 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essential normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85.  

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The severity of hearing loss disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.87 of VA's Schedule.  
Under these criteria, the degree of disability for service-
connected hearing loss disability is determined by 
application of a rating schedule that establishes eleven 
auditory acuity levels, ranging from Level I (for essentially 
normal acuity) through Level XI (for profound deafness).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic 
Codes 6100 through 6110 (as in effect prior to June 10, 
1999); 38 C.F.R. § 4.85, Diagnostic Code 6100 (as in effect 
June 10, 1999 and thereafter).  The evaluations derived from 
the Schedule are intended to make proper allowance for 
improvement by hearing aids.  38 C.F.R. § 4.86 (2001). 

As noted above, the criteria for rating diseases of the ear 
(and other sense organs) were amended effective June 10, 
1999.  The above-noted schedular criteria for rating hearing 
loss (i.e. those that establish the eleven auditory acuity 
levels) have not changed, and are currently located at 38 
C.F.R. § 4.85, Diagnostic Code 6100 (1999).  However, the 
June 1999 amendment adds the provisions of 38 C.F.R. § 4.86 
for evaluating exceptional patterns of hearing impairment.

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table Via, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86.

The Board first notes that VA audio reports, dated in January 
1998 and May 2000, provide audiogram results in chart form 
only, the Board will not attempt to extract specific levels 
of decibel loss at any given frequency.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The January 1998 
report contains an assessment of AS (left ear) mild to 
profound SNHL with poor WRS, and AD (right ear) moderate 
profound SNHL with good WRS.  A accompanying January 1998 VA 
outpatient treatment report notes that the veteran had severe 
and profound bilateral mixed hearing loss.  Furthermore, the 
claims files contain VA outpatient treatment reports, dated 
between 1998 and 2000, which show that the veteran received 
several treatments for ear symptoms that included hearing 
loss.  In January 2002, the RO granted service connection for 
otitis media, left, and tinnitus.  

Audiometric findings contained in a June 1998 VA audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
75
85
100
 LEFT
95
100
100
105
105

Average decibel loss was 81 in the right ear, and 102 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 44 percent in the right ear and of 52 percent in 
the left ear.  The diagnosis for the right ear was moderately 
severe to profound sensorineural hearing loss (SNHL).  The 
diagnosis for the left ear was profound SNHL type hearing 
loss. 

A VA ear disease examination report, dated in August 2000, 
contains diagnoses that include bilateral mixed hearing loss, 
right profound, left severe.  The report notes that the 
veteran cannot use a hearing aid in his left ear due to 
chronic ear infection.  

Audiometric findings contained in an August 2000 VA 
examination report show that the veteran complained of 
worsening hearing loss.  The audiological examination 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
60
65
85
 LEFT
70
70
70
75
90

Average decibel loss was 68 in the right ear, and 76 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 40 percent in the right ear and of 44 percent in 
the left ear.  The diagnosis for the right ear was severe 
SNHL at 4000 Hz moderately severe SNHL from 500-3000 Hz.  The 
diagnosis for the left ear was profound SNHL at 4000 Hz and 
above, severe SNHL from 500-3000 Hz. 

The revised criteria provide that where, as here, the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 dB or more, the Roman 
numeral designation for hearing impairment will be determined 
from either Table VI or Table VIa, whichever results in the 
higher numeral.  When the August 2000 audiological 
examination results are applied to Table VI, a level IX 
designation results for each ear.  See 38 C.F.R. § 4.86, 
Table VI.  When the results are applied to Table VIa, a V 
designation results in the right ear, and a VI designation 
results in the left ear.  See 38 C.F.R. § 4.86, Table VIa.  
Therefore, the greater designation, level IX for each ear 
will be utilized.  Karnas.  Applying these findings to Table 
VII shows that a 60 percent evaluation, and no more, is 
warranted.  38 C.F.R. § 4.86, Table VII.  The Board further 
notes that as this report is the most recent report of 
record, it is assigned more probative weight when considering 
the veteran's current symptoms.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, and in any event, a more 
favorable result is not obtained when the results of the June 
1998 VA examination report are applied to both the new and 
the old versions of the ratings schedule.  

As a final matter, the veteran has asserted that an 
extraschedular evaluation is warranted.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents of testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown,  9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO's conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1), 
or from reaching such a conclusion on its own. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  In this case, a review 
of the veteran's substantive appeal, received in October 
1998, shows that he argues that apart from the issues of 
frequent periods of hospitalization and interference with his 
employment, "there is still the issue of the quality of 
life."  He asserts that, "I have steadily become 
embarrassed and felt isolated in social and everyday life 
encounters with other people."  For example, he argues that 
he cannot participate in church activities, or join in group 
conversations, and that he usually has difficulty 
understanding others.  He also argues that he cannot wear a 
hearing aid in his left ear because of frequent infections.  
He conceded that he did not have frequent hospitalizations 
due to his hearing loss, and that he did not work outside his 
home.  

The Board notes that the record does not reflect frequent 
periods of hospitalization because of the veteran's service-
connected disability, nor has there been a showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  In this 
regard, a letter from the veteran, received in November 1987, 
shows that he stated that he was on Social Security 
Disability retirement.  In summary, the record is devoid of 
objective evidence which indicates that the veteran's 
bilateral hearing loss presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Although the 
Board has considered the veteran's arguments about the 
"quality of life," the record does not present an 
exceptional case where his currently assigned evaluations are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a rating in excess of 60 percent for bilateral 
hearing loss is denied.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

